UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-06247 AMERICAN CENTURY WORLD MUTUAL FUNDS, INC. (Exact name of registrant as specified in charter) 4, KANSAS CITY, MISSOURI (Address of principal executive offices) (Zip Code) CHARLES A. ETHERINGTON, 4 KANSAS CITY, MISSOURI64111 (Name and address of agent for service) Registrant’s telephone number, including area code: 816-531-5575 Date of fiscal year end: 11-30 Date of reporting period: 02-28-2010 ITEM 1.SCHEDULE OF INVESTMENTS. American Century Investments® Quarterly Portfolio Holdings Emerging Markets Fund February 28, 2010 Emerging Markets – Schedule of Investments FEBRUARY 28, 2010 (UNAUDITED) Shares Value COMMON STOCKS—98.6% BRAZIL―15.7% Cia Brasileira de Distribuicao Grupo Pao de Acucar Preference Shares Cia de Bebidas das Americas Preference Shares ADR Fibria Celulose SA(1) Gerdau SA Preference Shares Itau Unibanco Holding SA Preference Shares MRV Engenharia e Participacoes SA Natura Cosmeticos SA PDG Realty SA Empreendimentos e Participacoes Petroleo Brasileiro SA-Petrobras ADR Vale SA Preference Shares CHILE―0.5% Sociedad Quimica y Minera de Chile SA ADR EGYPT―0.6% Orascom Construction Industries HONG KONG―7.6% China Merchants Holdings International Co. Ltd. China Mobile Ltd. ADR China Overseas Land & Investment Ltd. China Resources Gas Group Ltd. CNOOC Ltd. Comba Telecom Systems Holdings Ltd. Fushan International Energy Group Ltd. Ports Design Ltd. Skyworth Digital Holdings Ltd. HUNGARY―1.1% OTP Bank plc(1) INDIA―8.4% Ashok Leyland Ltd. Aurobindo Pharma Ltd. Crompton Greaves Ltd. HDFC Bank Ltd. ICICI Bank Ltd. Infosys Technologies Ltd. JSW Steel Ltd. Mundra Port and Special Economic Zone Ltd. Reliance Industries Ltd. Sterlite Industries India Ltd. Sterlite Industries India Ltd. ADR INDONESIA―3.9% PT Astra International Tbk PT Bank Rakyat Indonesia PT Perusahaan Gas Negara Emerging Markets – Schedule of Investments FEBRUARY 28, 2010 (UNAUDITED) Shares Value PT Semen Gresik Persero Tbk ISRAEL―2.1% Israel Chemicals Ltd. Teva Pharmaceutical Industries Ltd. ADR LUXEMBOURG―0.8% Millicom International Cellular SA MALAYSIA―1.7% CIMB Group Holdings Bhd Supermax Corp. Bhd MEXICO―4.5% America Movil SAB de CV, SeriesL ADR Desarrolladora Homex SAB de CV(1) Grupo Financiero Banorte SAB de CV, SeriesO Wal-Mart de Mexico SAB de CV PEOPLE'S REPUBLIC OF CHINA―10.6% China Life Insurance Co. Ltd. H Shares China Longyuan Power Group Corp. H Shares(1) China Oilfield Services Ltd. H Shares China Shenhua Energy Co. Ltd. H Shares China Shineway Pharmaceutical Group Ltd. Ctrip.com International Ltd. ADR(1) Industrial & Commercial Bank of China Ltd. H Shares Ping An Insurance Group Co. of China Ltd. H Shares Sinopharm Group Co. H Shares(1) Tencent Holdings Ltd. Zhuzhou CSR Times Electric Co. Ltd. H Shares PERU―0.8% Credicorp Ltd. RUSSIAN FEDERATION―8.4% OAO Gazprom ADR Polyus Gold OJSC ADR Rosneft Oil Co. OJSC GDR Sberbank of Russian Federation Vimpel-Communications ADR Wimm-Bill-Dann Foods OJSC ADR(1) X5 Retail Group NV GDR(1) SOUTH AFRICA―5.2% Aspen Pharmacare Holdings Ltd.(1) Gold Fields Ltd. ADR Kumba Iron Ore Ltd. MTN Group Ltd. Naspers Ltd. N Shares Shoprite Holdings Ltd. SOUTH KOREA―12.6% Hankook Tire Co. Ltd. Emerging Markets – Schedule of Investments FEBRUARY 28, 2010 (UNAUDITED) Shares Value Hyundai Motor Co. LG Chem Ltd. LG Electronics, Inc. LG Household & Health Care Ltd. POSCO Samsung Electronics Co. Ltd. Samsung Engineering Co. Ltd. Shinhan Financial Group Co. Ltd. TAIWAN (REPUBLIC OF CHINA)―9.1% Acer, Inc. Hon Hai Precision Industry Co. Ltd. MediaTek, Inc. Prime View International Co. Ltd.(1) Richtek Technology Corp. Taiwan Semiconductor Manufacturing Co. Ltd. Wistron Corp. Young Fast Optoelectronics Co. Ltd. THAILAND―2.1% Banpu PCL CP ALL PCL TURKEY―2.1% Asya Katilim Bankasi AS(1) Turk Hava Yollari AO Turkiye Garanti Bankasi AS UNITED KINGDOM―0.8% Antofagasta plc TOTAL COMMON STOCKS (Cost $438,699,941) TEMPORARY CASH INVESTMENTS — 0.8% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares Repurchase Agreement, Bank of America Securities, LLC, (collateralized by various U.S. Treasury obligations, 8.75%, 5/15/20, valued at $4,814,360), in a joint trading account at 0.08%, dated 2/26/10, due 3/1/10 (Delivery value $4,700,031) TOTAL TEMPORARY CASH INVESTMENTS (Cost $4,758,654) TOTAL INVESTMENT SECURITIES—99.4% (Cost $443,458,595) OTHER ASSETS AND LIABILITIES — 0.6% TOTAL NET ASSETS — 100.0% Emerging Markets – Schedule of Investments FEBRUARY 28, 2010 (UNAUDITED) Market Sector Diversification (as a % of net assets) Information Technology 19.7% Financials 17.3% Materials 16.9% Energy 8.5% Consumer Staples 8.4% Consumer Discretionary 8.0% Telecommunication Services 7.5% Health Care 5.1% Industrials 5.0% Utilities 2.2% Cash and Equivalents* 1.4% * Includes temporary cash investments and other assets and liabilities. Notes to Schedule of Investments ADR - American Depositary Receipt GDR - Global Depositary Receipt OJSC - Open Joint Stock Company Non-income producing. Emerging Markets – Schedule of Investments FEBRUARY 28, 2010 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Security Valuations Securities traded primarily on a principal securities exchange are valued at the last reported sales price, or at the mean of the latest bid and asked prices where no last sales price is available. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official close price. Investments in open-end management investment companies are valued at the reported net asset value. Debt securities not traded on a principal securities exchange are valued through a commercial pricing service or at the mean of the most recent bid and asked prices. Discount notes may be valued through a commercial pricing service or at amortized cost, which approximates fair value. Securities traded on foreign securities exchanges and over-the-counter markets are normally completed before the close of business on days that the New York Stock Exchange (the Exchange) is open and may also take place on days when the Exchange is not open. If an event occurs after the value of a security was established but before the net asset value per share was determined that was likely to materially change the net asset value, that security would be valued as determined in accordance with procedures adopted by the Board of Directors. If the fund determines that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the security’s fair value, such security is valued as determined by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors, if such determination would materially impact a fund’s net asset value. Certain other circumstances may cause the fund to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of actual quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of significant unobservable inputs (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the valuation inputs used to determine the fair value of the fund’s securities as of February 28, 2010: Level 1 Level 2 Level 3 Investment Securities Common Stocks – Temporary Cash Investments – Total Value of Investment Securities – 3. Federal Tax Information As of February 28, 2010, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Global Growth Fund February 28, 2010 Global Growth – Schedule of Investments FEBRUARY 28, 2010 (UNAUDITED) Shares Value COMMON STOCKS—99.6% AUSTRALIA―4.6% BHP Billiton Ltd. BHP Billiton Ltd. ADR National Australia Bank Ltd. Wesfarmers Ltd. BRAZIL―1.9% Banco Santander Brasil SA ADR BM&FBOVESPA SA Itau Unibanco Holding SA ADR FRANCE―0.7% Pernod-Ricard SA GERMANY―1.0% BASF SE Fresenius Medical Care AG & Co. KGaA Metro AG HONG KONG―0.3% Li & Fung Ltd. INDIA―0.5% Infosys Technologies Ltd. ADR IRELAND―2.2% Accenture plc, ClassA Covidien plc Experian plc ISRAEL―0.6% Teva Pharmaceutical Industries Ltd. ADR ITALY―1.3% Saipem SpA JAPAN―7.4% Fanuc Ltd. Honda Motor Co. Ltd. Mitsubishi Corp. Nidec Corp. ORIX Corp. Rakuten, Inc. SMC Corp. Toyota Motor Corp. NETHERLANDS―1.8% ASML Holding NV New York Shares NORWAY―0.2% DnB NOR ASA(1) PEOPLE'S REPUBLIC OF CHINA―1.6% NetEase.com, Inc. ADR(1) Global Growth – Schedule of Investments FEBRUARY 28, 2010 (UNAUDITED) Shares Value Tencent Holdings Ltd. POLAND―1.0% Powszechna Kasa Oszczednosci Bank Polski SA SOUTH KOREA―1.2% Hyundai Motor Co. Samsung Electronics Co. Ltd. SPAIN―1.1% Banco Santander SA SWEDEN―1.6% Atlas Copco AB A Shares Getinge AB B Shares SWITZERLAND―8.8% Adecco SA Credit Suisse Group AG Holcim Ltd.(1) Julius Baer Group Ltd. Novartis AG(1) Roche Holding AG Sonova Holding AG Swatch Group AG (The) Xstrata plc(1) TAIWAN (REPUBLIC OF CHINA)―0.3% Wistron Corp. UNITED KINGDOM―9.4% Admiral Group plc Antofagasta plc ARM Holdings plc BG Group plc British Sky Broadcasting Group plc Compass Group plc HSBC Holdings plc Petrofac Ltd. Reckitt Benckiser Group plc UNITED STATES―52.1% 3M Co. Abbott Laboratories Air Products & Chemicals, Inc. Allergan, Inc. American Express Co. American Tower Corp., ClassA(1) Apache Corp. Apple, Inc.(1) Avon Products, Inc. Celgene Corp.(1) Chevron Corp. Cisco Systems, Inc.(1) Cliffs Natural Resources, Inc. Global Growth – Schedule of Investments FEBRUARY 28, 2010 (UNAUDITED) Shares Value Coach, Inc. Colgate-Palmolive Co. Cooper Industries plc Costco Wholesale Corp. Danaher Corp. Discovery Communications, Inc., ClassA(1) EMC Corp.(1) Estee Lauder Cos., Inc. (The), ClassA EXCO Resources, Inc. Express Scripts, Inc.(1) General Mills, Inc. Goldman Sachs Group, Inc. (The) Google, Inc., ClassA(1) Hewlett-Packard Co. Johnson & Johnson Kohl's Corp.(1) MasterCard, Inc., ClassA Occidental Petroleum Corp. PNC Financial Services Group, Inc. priceline.com, Inc.(1) Schlumberger Ltd. Southwestern Energy Co.(1) Staples, Inc. SYSCO Corp. U.S. Bancorp. Union Pacific Corp. United Parcel Service, Inc., ClassB Visa, Inc., ClassA TOTAL COMMON STOCKS (Cost $347,914,216) TEMPORARY CASH INVESTMENTS — 0.1% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares Repurchase Agreement, Bank of America Securities, LLC, (collateralized by various U.S. Treasury obligations, 8.75%, 5/15/20, valued at $307,300), in a joint trading account at 0.08%, dated 2/26/10, due 3/1/10 (Delivery value $300,002) TOTAL TEMPORARY CASH INVESTMENTS (Cost $357,709) TOTAL INVESTMENT SECURITIES—99.7% (Cost $348,271,925) OTHER ASSETS AND LIABILITIES — 0.3% TOTAL NET ASSETS — 100.0% Global Growth – Schedule of Investments FEBRUARY 28, 2010 (UNAUDITED) Market Sector Diversification (as a % of net assets) Information Technology 19.0% Financials 15.7% Consumer Discretionary 13.0% Industrials 12.0% Health Care 10.6% Energy 10.0% Consumer Staples 9.6% Materials 8.1% Telecommunication Services 1.6% Cash and Equivalents* 0.4% * Includes temporary cash investments and other assets and liabilities. Notes to Schedule of Investments ADR - American Depositary Receipt Non-income producing. Global Growth – Schedule of Investments FEBRUARY 28, 2010 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Security Valuations Securities traded primarily on a principal securities exchange are valued at the last reported sales price, or at the mean of the latest bid and asked prices where no last sales price is available. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official close price. Investments in open-end management investment companies are valued at the reported net asset value. Debt securities not traded on a principal securities exchange are valued through a commercial pricing service or at the mean of the most recent bid and asked prices. Discount notes may be valued through a commercial pricing service or at amortized cost, which approximates fair value. Securities traded on foreign securities exchanges and over-the-counter markets are normally completed before the close of business on days that the New York Stock Exchange (the Exchange) is open and may also take place on days when the Exchange is not open. If an event occurs after the value of a security was established but before the net asset value per share was determined that was likely to materially change the net asset value, that security would be valued as determined in accordance with procedures adopted by the Board of Directors. If the fund determines that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the security’s fair value, such security is valued as determined by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors, if such determination would materially impact a fund’s net asset value. Certain other circumstances may cause the fund to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of actual quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of significant unobservable inputs (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the valuation inputs used to determine the fair value of the fund’s securities as ofFebruary 28, 2010: Level 1 Level 2 Level 3 Investment Securities Domestic Common Stocks – – Foreign Common Stocks – Temporary Cash Investments – Total Value of Investment Securities – 3. Federal Tax Information As of February 28, 2010, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings International Discovery Fund February 28, 2010 International Discovery – Schedule of Investments FEBRUARY 28, 2010 (UNAUDITED) Shares Value COMMON STOCKS—99.4% AUSTRALIA―5.6% Amcor Ltd. Asciano Group(1) Centennial Coal Co. Ltd. Coca-Cola Amatil Ltd. Cochlear Ltd. Computershare Ltd. Fairfax Media Ltd.(1) AUSTRIA―0.8% Andritz AG BELGIUM―0.6% Bekaert SA BERMUDA―1.8% Seadrill Ltd. BRAZIL―1.8% Amil Participacoes SA Cia Brasileira de Distribuicao Grupo Pao de Acucar Preference Shares ADR PDG Realty SA Empreendimentos e Participacoes CANADA―6.2% Agrium, Inc. Eldorado Gold Corp.(1) First Quantum Minerals Ltd. Gildan Activewear, Inc.(1) Intact Financial Corp. Ivanhoe Mines Ltd.(1) Pacific Rubiales Energy Corp.(1) Petrobank Energy & Resources Ltd.(1) Precision Drilling Trust(1) DENMARK―4.6% Danisco A/S DSV A/S(1) FLSmidth & Co. A/S Novozymes A/S B Shares FINLAND―2.1% KONE Oyj B Shares(1) Metso Oyj FRANCE―4.0% Eutelsat Communications Publicis Groupe SA Safran SA Sodexo International Discovery – Schedule of Investments FEBRUARY 28, 2010 (UNAUDITED) Shares Value Vallourec SA GERMANY―7.0% adidas AG Aixtron AG Dialog Semiconductor plc(1) Infineon Technologies AG(1) K+S AG Lanxess AG Puma AG Rudolf Dassler Sport SMA Solar Technology AG GREECE―0.2% Alpha Bank AE(1) HONG KONG―3.0% China Mengniu Dairy Co. Ltd.(1) Fushan International Energy Group Ltd. Noble Group Ltd. Sino-Forest Corp.(1) HUNGARY―0.3% OTP Bank plc(1) INDIA―1.2% Dr. Reddys Laboratories Ltd. IRB Infrastructure Developers Ltd. Shriram Transport Finance Co. Ltd. INDONESIA―1.1% PT United Tractors Tbk IRELAND―2.1% Experian plc Warner Chilcott plc, ClassA(1) JAPAN―14.1% Gree, Inc. Hirose Electric Co. Ltd. Kawasaki Kisen Kaisha Ltd.(1) Makita Corp. Marubeni Corp. Nikon Corp. Nippon Television Network Corp. NSK Ltd. Omron Corp. ORIX Corp. OSAKA Titanium technologies Co. Ltd. Rinnai Corp. Showa Denko KK Sumitomo Heavy Industries Ltd.(1) Sysmex Corp. International Discovery – Schedule of Investments FEBRUARY 28, 2010 (UNAUDITED) Shares Value Unicharm Corp. LUXEMBOURG―0.4% Millicom International Cellular SA NETHERLANDS―7.7% ASML Holding NV Chicago Bridge & Iron Co. NV New York Shares(1) Fugro NV CVA James Hardie Industries SE(1) Koninklijke Vopak NV(1) QIAGEN NV(1) Randstad Holding NV(1) TNT NV NORWAY―2.7% Petroleum Geo-Services ASA(1) Storebrand ASA(1) PEOPLE'S REPUBLIC OF CHINA―1.4% China Yurun Food Group Ltd. Focus Media Holding Ltd. ADR(1) Trina Solar Ltd. ADR(1) SOUTH AFRICA―0.5% Aspen Pharmacare Holdings Ltd.(1) SOUTH KOREA―2.3% Kia Motors Corp. Samsung Electro-Mechanics Co. Ltd. Samsung Engineering Co. Ltd. SPAIN―0.8% Abengoa SA Gestevision Telecinco SA SWEDEN―4.6% Autoliv, Inc.(1) Getinge AB B Shares Modern Times Group AB B Shares SSAB AB A Shares Swedish Match AB SWITZERLAND―5.4% Actelion Ltd.(1) Adecco SA Clariant AG(1) Geberit AG Julius Baer Group Ltd. Sonova Holding AG TAIWAN (REPUBLIC OF CHINA)―5.4% Acer, Inc. AmTRAN Technology Co. Ltd. International Discovery – Schedule of Investments FEBRUARY 28, 2010 (UNAUDITED) Shares Value Foxconn Technology Co. Ltd. Nan Ya Printed Circuit Board Corp. Prime View International Co. Ltd.(1) Wistron Corp. TURKEY―0.7% Asya Katilim Bankasi AS(1) UNITED KINGDOM―11.0% ARM Holdings plc Burberry Group plc Cairn Energy plc(1) Cookson Group plc(1) Intercontinental Hotels Group plc International Power plc Invensys plc Michael Page International plc Randgold Resources Ltd. ADR Schroders plc Smith & Nephew plc Vedanta Resources plc Weir Group plc (The) TOTAL COMMON STOCKS (Cost $792,013,077) TEMPORARY CASH INVESTMENTS — 1.1% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares Repurchase Agreement, Bank of America Securities, LLC, (collateralized by various U.S. Treasury obligations, 8.75%, 5/15/20, valued at $10,550,618), in a joint trading account at 0.08%, dated 2/26/10, due 3/1/10 (Delivery value $10,300,069) TOTAL TEMPORARY CASH INVESTMENTS (Cost $10,305,534) TOTAL INVESTMENT SECURITIES—100.5% (Cost $802,318,611) OTHER ASSETS AND LIABILITIES — (0.5)% TOTAL NET ASSETS — 100.0% Market Sector Diversification (as a % of net assets) Industrials 25.6% Information Technology 16.1% Materials 16.1% Consumer Discretionary 13.4% Health Care 7.5% Financials 7.3% Energy 7.0% Consumer Staples 5.3% Utilities 0.7% Telecommunication Services 0.4% Cash and Equivalents* 0.6% * Includes temporary cash investments and other assets and liabilities. International Discovery – Schedule of Investments FEBRUARY 28, 2010 (UNAUDITED) Notes to Schedule of Investments ADR - American Depositary Receipt CVA - Certificaten Van Aandelen Non-income producing. International Discovery – Schedule of Investments FEBRUARY 28, 2010 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Security Valuations Securities traded primarily on a principal securities exchange are valued at the last reported sales price, or at the mean of the latest bid and asked prices where no last sales price is available. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official close price. Investments in open-end management investment companies are valued at the reported net asset value. Debt securities not traded on a principal securities exchange are valued through a commercial pricing service or at the mean of the most recent bid and asked prices. Discount notes may be valued through a commercial pricing service or at amortized cost, which approximates fair value. Securities traded on foreign securities exchanges and over-the-counter markets are normally completed before the close of business on days that the New York Stock Exchange (the Exchange) is open and may also take place on days when the Exchange is not open. If an event occurs after the value of a security was established but before the net asset value per share was determined that was likely to materially change the net asset value, that security would be valued as determined in accordance with procedures adopted by the Board of Directors. If the fund determines that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the security’s fair value, such security is valued as determined by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors, if such determination would materially impact a fund’s net asset value. Certain other circumstances may cause the fund to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of actual quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of significant unobservable inputs (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the valuation inputs used to determine the fair value of the fund’s securities as of February 28, 2010: Level 1 Level 2 Level 3 Investment Securities Common Stocks – Temporary Cash Investments – Total Value of Investment Securities – 3. Federal Tax Information As of February 28, 2010, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ 805,093,637 Gross tax appreciation of investments $ 128,230,837 Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ 114,354,213 The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings International Growth Fund February 28, 2010 International Growth – Schedule of Investments FEBRUARY 28, 2010 (UNAUDITED) Shares Value COMMON STOCKS—99.8% AUSTRALIA―4.3% BHP Billiton Ltd. Commonwealth Bank of Australia QBE Insurance Group Ltd. Wesfarmers Ltd. BELGIUM―1.3% Anheuser-Busch InBev NV KBC Groep NV(1) BRAZIL―4.0% Banco Santander Brasil SA ADR BM&FBOVESPA SA Itau Unibanco Holding SA Preference Shares Petroleo Brasileiro SA-Petrobras ADR Vale SA Preference Shares CANADA―1.5% Canadian National Railway Co. EnCana Corp. Research In Motion Ltd.(1) CZECH REPUBLIC―0.8% CEZ AS DENMARK―1.2% Novo Nordisk A/S B Shares FRANCE―6.5% Air Liquide SA BNP Paribas Danone SA Legrand SA LVMH Moet Hennessy Louis Vuitton SA Pernod-Ricard SA Societe Television Francaise 1 Total SA Vallourec SA GERMANY―5.3% Allianz SE BASF SE Daimler AG E.ON AG Fresenius Medical Care AG & Co. KGaA HeidelbergCement AG Metro AG HONG KONG―1.7% CNOOC Ltd. International Growth – Schedule of Investments FEBRUARY 28, 2010 (UNAUDITED) Shares Value Li & Fung Ltd. INDIA―1.8% Housing Development Finance Corp. Ltd. Infosys Technologies Ltd. Larsen & Toubro Ltd. INDONESIA―0.5% PT Bank Rakyat Indonesia IRELAND―0.9% Experian plc Ryanair Holdings plc ADR(1) ISRAEL―0.7% Teva Pharmaceutical Industries Ltd. ADR ITALY―2.0% Saipem SpA JAPAN―14.4% Asahi Glass Co. Ltd. Canon, Inc. Fanuc Ltd. FAST RETAILING CO. LTD. Honda Motor Co. Ltd. HOYA Corp. JGC Corp. Kubota Corp. Mitsubishi Corp. Mitsubishi UFJ Financial Group, Inc. NGK Insulators Ltd. Nidec Corp. Nitori Co. Ltd. Nomura ETF - Nikkei 225 ORIX Corp. Rakuten, Inc. SOFTBANK CORP. Unicharm Corp. LUXEMBOURG―0.9% Millicom International Cellular SA MULTI-NATIONAL―0.3% iShares MSCI Emerging Markets Index Fund NETHERLANDS―2.6% ASML Holding NV Koninklijke KPN NV Unilever NV CVA NORWAY―1.1% DnB NOR ASA(1) International Growth – Schedule of Investments FEBRUARY 28, 2010 (UNAUDITED) Shares Value Yara International ASA PEOPLE'S REPUBLIC OF CHINA―3.8% Baidu, Inc. ADR(1) Ctrip.com International Ltd. ADR(1) Industrial & Commercial Bank of China Ltd. H Shares Mindray Medical International Ltd. ADR NetEase.com, Inc. ADR(1) Tencent Holdings Ltd. ZTE Corp. H Shares POLAND―1.1% Powszechna Kasa Oszczednosci Bank Polski SA RUSSIAN FEDERATION―0.4% Vimpel-Communications ADR SINGAPORE―0.6% United Overseas Bank Ltd. SOUTH KOREA―2.7% Hyundai Motor Co. POSCO Samsung Electronics Co. Ltd. SPAIN―2.1% Banco Santander SA Telefonica SA SWEDEN―4.1% Alfa Laval AB Atlas Copco AB A Shares Autoliv, Inc.(1) Getinge AB B Shares H & M Hennes & Mauritz AB B Shares Volvo AB B Shares SWITZERLAND―10.1% ABB Ltd.(1) Adecco SA Credit Suisse Group AG Kuehne + Nagel International AG Nestle SA Novartis AG(1) Roche Holding AG Sonova Holding AG Swatch Group AG (The) Syngenta AG TAIWAN (REPUBLIC OF CHINA)―1.7% Hon Hai Precision Industry Co. Ltd. Taiwan Semiconductor Manufacturing Co. Ltd. ADR International Growth – Schedule of Investments FEBRUARY 28, 2010 (UNAUDITED) Shares Value Wistron Corp. TURKEY―0.4% Turkiye Garanti Bankasi AS UNITED KINGDOM―21.0% Admiral Group plc Antofagasta plc ARM Holdings plc AstraZeneca plc Autonomy Corp. plc(1) Barclays plc BG Group plc BP plc British Airways plc(1) British American Tobacco plc British Sky Broadcasting Group plc Capita Group plc (The) Carnival plc Compass Group plc GlaxoSmithKline plc HSBC Holdings plc (Hong Kong) Intercontinental Hotels Group plc ITV plc(1) Kingfisher plc Lonmin plc(1) Reckitt Benckiser Group plc Rolls-Royce Group plc(1) Smiths Group plc Standard Chartered plc Tesco plc Tullow Oil plc Vodafone Group plc TOTAL COMMON STOCKS (Cost $1,188,031,405) TEMPORARY CASH INVESTMENTS — 0.3% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares Repurchase Agreement, Bank of America Securities, LLC, (collateralized by various U.S. Treasury obligations, 8.75%, 5/15/20, valued at $5,121,659), in a joint trading account at 0.08%, dated 2/26/10, due 3/1/10 (Delivery value $5,000,033) TOTAL TEMPORARY CASH INVESTMENTS (Cost $5,003,720) TOTAL INVESTMENT SECURITIES—100.1% (Cost $1,193,035,125) OTHER ASSETS AND LIABILITIES — (0.1)% TOTAL NET ASSETS — 100.0% International Growth – Schedule of Investments FEBRUARY 28, 2010 (UNAUDITED) Market Sector Diversification (as a % of net assets) Financials 19.4% Consumer Discretionary 14.7% Industrials 13.1% Information Technology 10.7% Materials 10.3% Consumer Staples 9.7% Health Care 8.4% Energy 7.1% Telecommunication Services 4.1% Utilities 1.3% Diversified 1.0% Cash and Equivalents* 0.2% * Includestemporary cash investmentsand other assets and liabilities. Notes to Schedule of Investments ADR - American Depositary Receipt CVA - Certificaten Van Aandelen ETF - Exchange Traded Fund MSCI - Morgan Stanley Capital International Non-income producing. International Growth – Schedule of Investments FEBRUARY 28, 2010 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Security Valuations Securities traded primarily on a principal securities exchange are valued at the last reported sales price, or at the mean of the latest bid and asked prices where no last sales price is available. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official close price. Investments in open-end management investment companies are valued at the reported net asset value. Debt securities not traded on a principal securities exchange are valued through a commercial pricing service or at the mean of the most recent bid and asked prices. Discount notes may be valued through a commercial pricing service or at amortized cost, which approximates fair value. Securities traded on foreign securities exchanges and over-the-counter markets are normally completed before the close of business on days that the New York Stock Exchange (the Exchange) is open and may also take place on days when the Exchange is not open. If an event occurs after the value of a security was established but before the net asset value per share was determined that was likely to materially change the net asset value, that security would be valued as determined in accordance with procedures adopted by the Board of Directors. If the fund determines that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the security’s fair value, such security is valued as determined by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors, if such determination would materially impact a fund’s net asset value. Certain other circumstances may cause the fund to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of actual quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of significant unobservable inputs (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the valuation inputs used to determine the fair value of the fund’s securitiesas of February 28, 2010: Level 1 Level 2 Level 3 Investment Securities Common Stocks – Temporary Cash Investments – Total Value of Investment Securities – 3. Federal Tax Information As of February 28, 2010, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings International Opportunities Fund February 28, 2010 International Opportunities – Schedule of Investments FEBRUARY 28, 2010 (UNAUDITED) Shares Value COMMON STOCKS—98.8% AUSTRALIA―5.1% Ansell Ltd. Boart Longyear Group(1) Equinox Minerals Ltd.(1) Macarthur Coal Ltd. Mount Gibson Iron Ltd.(1) PanAust Ltd.(1) Seek Ltd. AUSTRIA―1.1% bwin Interactive Entertainment AG(1) BELGIUM―1.6% Nyrstar(1) Telenet Group Holding NV(1) BERMUDA―0.8% Signet Jewelers Ltd.(1) BRAZIL―3.3% Banco Panamericano SA Preference Shares Diagnosticos da America SA Localiza Rent A Car SA Totvs SA CANADA―7.2% Calfrac Well Services Ltd. Consolidated Thompson Iron Mines Ltd.(1) Detour Gold Corp.(1) DragonWave, Inc.(1) Grande Cache Coal Corp.(1) Home Capital Group, Inc. Petrominerales Ltd.(1) Precision Drilling Trust(1) Quadra Mining Ltd.(1) Red Back Mining, Inc.(1) Toromont Industries Ltd.(1) Trinidad Drilling Ltd. DENMARK―0.5% FLSmidth & Co. A/S FINLAND―0.2% Outotec Oyj FRANCE―1.4% Havas SA Remy Cointreau SA GERMANY―5.6% Aixtron AG Asian Bamboo AG Centrotherm Photovoltaics AG(1) International Opportunities – Schedule of Investments FEBRUARY 28, 2010 (UNAUDITED) Shares Value GFK SE MTU Aero Engines Holding AG Rheinmetall AG Software AG Wirecard AG HONG KONG―3.4% China Everbright International Ltd. Comba Telecom Systems Holdings Ltd. Daphne International Holdings Ltd. Minth Group Ltd. Neo-Neon Holdings Ltd. Techtronic Industries Co. INDIA―2.5% IRB Infrastructure Developers Ltd. McLeod Russel India Ltd. PSL Ltd. Rolta India Ltd. S. Kumars Nationwide Ltd.(1) INDONESIA―0.6% PT Holcim Indonesia Tbk(1) IRELAND―0.7% Paddy Power plc ISRAEL―1.4% Ceragon Networks Ltd.(1) Mellanox Technologies Ltd.(1) RADWARE Ltd.(1) ITALY―2.8% Amplifon SpA(1) Azimut Holding SpA DiaSorin SpA Gruppo Editoriale L'Espresso SpA(1) Trevi Finanziaria SpA JAPAN―17.3% CyberAgent, Inc. Disco Corp. F.C.C. Co. Ltd. FANCL Corp. Gree, Inc. Hitachi Kokusai Electric, Inc. Horiba Ltd. Kintetsu World Express, Inc. Mineba Co. Ltd. Monex Group, Inc. Mori Seiki Co. Ltd. Nabtesco Corp. Nifco, Inc. Pigeon Corp. International Opportunities – Schedule of Investments FEBRUARY 28, 2010 (UNAUDITED) Shares Value Pioneer Corp.(1) Takata Corp. THine Electronics, Inc. THK Co. Ltd. Torishima Pump Manufacturing Co. Ltd. Toyo Ink Manufacturing Co. Ltd. Zeon Corp. MALAYSIA―0.8% IJM Corp. Bhd Top Glove Corp. Bhd MEXICO―1.6% Banco Compartamos SA de CV Genomma Lab Internacional SA de CV, ClassB(1) NETHERLANDS―2.5% Aalberts Industries NV BinckBank NV Brunel International NV USG People NV(1) NORWAY―4.2% Norwegian Air Shuttle AS(1) Petroleum Geo-Services ASA(1) Storebrand ASA(1) TGS Nopec Geophysical Co. ASA(1) PEOPLE'S REPUBLIC OF CHINA―3.5% 7 Days Group Holdings Ltd.(1) AAC Acoustic Technology Holdings, Inc. Shenguan Holdings Group Ltd.(1) Trina Solar Ltd. ADR(1) WuXi PharmaTech Cayman, Inc. ADR(1) SINGAPORE―1.5% Ezra Holdings Ltd. SOUTH AFRICA―1.4% Aquarius Platinum Ltd.(1) Northam Platinum Ltd. SOUTH KOREA―3.8% Daum Communications Corp.(1) Grand Korea Leisure Co. Ltd. Hana Tour Service, Inc. Hotel Shilla Co. Ltd. Sung Kwang Bend Co. Ltd. SPAIN―1.4% Antena 3 de Television SA International Opportunities – Schedule of Investments FEBRUARY 28, 2010 (UNAUDITED) Shares Value Construcciones y Auxiliar de Ferrocarriles SA SWEDEN―4.6% Autoliv, Inc. SDR(1) Billerud AB(1) Clas Ohlson AB B Shares JM AB(1) Kinnevik Investment AB B Shares Modern Times Group AB B Shares SWITZERLAND―3.5% Clariant AG(1) Gategroup Holding AG(1) Rieter Holding AG(1) Sika AG TAIWAN (REPUBLIC OF CHINA)―2.8% AmTRAN Technology Co. Ltd. Kinsus Interconnect Technology Corp. Silitech Technology Corp. Sintek Photronic Corp.(1) WPG Holdings Co. Ltd. TURKEY―1.6% Tofas Turk Otomobil Fabrikasi AS Turk Ekonomi Bankasi AS(1) UNITED KINGDOM―8.9% Acergy SA Afren plc(1) ARM Holdings plc Aveva Group plc Britvic plc Chemring Group plc CSR plc(1) Dimension Data Holdings plc IG Group Holdings plc International Personal Finance plc Mcbride plc Michael Page International plc Spectris plc SSL International plc Telecity Group plc(1) UNITED STATES―1.2% SXC Health Solutions Corp.(1) TOTAL COMMON STOCKS (Cost $80,618,834) International Opportunities – Schedule of Investments FEBRUARY 28, 2010 (UNAUDITED) Shares Value TEMPORARY CASH INVESTMENTS — 1.1% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares Repurchase Agreement, Bank of America Securities, LLC, (collateralized by various U.S. Treasury obligations, 8.75%, 5/15/20, valued at $1,024,332), in a joint trading account at 0.08%, dated 2/26/10, due 3/1/10 (Delivery value $1,000,007) TOTAL TEMPORARY CASH INVESTMENTS (Cost $1,058,192) TOTAL INVESTMENT SECURITIES—99.9% (Cost $81,677,026) OTHER ASSETS AND LIABILITIES — 0.1% TOTAL NET ASSETS — 100.0% Market Sector Diversification (as a % of net assets) Industrials 22.2% Information Technology 17.4% Consumer Discretionary 15.7% Materials 15.1% Energy 8.2% Financials 7.6% Health Care 7.5% Consumer Staples 4.6% Telecommunication Services 0.5% Cash and Equivalents* 1.2% * Includes temporary cash investments and other assets and liabilities. Notes to Schedule of Investments ADR - American Depositary Receipt SDR - Swedish Depositary Receipt Non-income producing. International Opportunities – Schedule of Investments FEBRUARY 28, 2010 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Security Valuations Securities traded primarily on a principal securities exchange are valued at the last reported sales price, or at the mean of the latest bid and asked prices where no last sales price is available. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official close price. Investments in open-end management investment companies are valued at the reported net asset value. Debt securities not traded on a principal securities exchange are valued through a commercial pricing service or at the mean of the most recent bid and asked prices. Discount notes may be valued through a commercial pricing service or at amortized cost, which approximates fair value. Securities traded on foreign securities exchanges and over-the-counter markets are normally completed before the close of business on days that the New York Stock Exchange (the Exchange) is open and may also take place on days when the Exchange is not open. If an event occurs after the value of a security was established but before the net asset value per share was determined that was likely to materially change the net asset value, that security would be valued as determined in accordance with procedures adopted by the Board of Directors. If the fund determines that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the security’s fair value, such security is valued as determined by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors, if such determination would materially impact a fund’s net asset value. Certain other circumstances may cause the fund to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of actual quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similarsecurities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of significant unobservable inputs (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the valuation inputs used to determine the fair value of the fund’s securities as of February 28, 2010: Level 1 Level 2 Level 3 Investment Securities Common Stocks – Temporary Cash Investments – Total Value of Investment Securities – 3. Federal Tax Information As of February 28, 2010, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings International Stock Fund February 28, 2010 International Stock – Schedule of Investments FEBRUARY 28, 2010 (UNAUDITED) Shares Value COMMON STOCKS—99.0% AUSTRALIA―4.4% BHP Billiton Ltd. $ 1,800,916 Commonwealth Bank of Australia QBE Insurance Group Ltd. Wesfarmers Ltd. BELGIUM―1.3% Anheuser-Busch InBev NV KBC Groep NV(1) BRAZIL―4.1% Banco Santander Brasil SA ADR BM&FBOVESPA SA Itau Unibanco Holding SA Preference Shares Petroleo Brasileiro SA-Petrobras ADR Vale SA Preference Shares CANADA―1.5% Canadian National Railway Co. EnCana Corp. Research In Motion Ltd.(1) CZECH REPUBLIC―0.8% CEZ AS DENMARK―1.2% Novo Nordisk A/S B Shares FRANCE―6.7% Air Liquide SA BNP Paribas Danone SA Legrand SA LVMH Moet Hennessy Louis Vuitton SA Pernod-Ricard SA Societe Television Francaise 1 Total SA Vallourec SA GERMANY―5.2% Allianz SE BASF SE Daimler AG E.ON AG Fresenius Medical Care AG & Co. KGaA HeidelbergCement AG Metro AG HONG KONG―1.5% CNOOC Ltd. International Stock – Schedule of Investments FEBRUARY 28, 2010 (UNAUDITED) Shares Value Li & Fung Ltd. INDIA―1.8% Housing Development Finance Corp. Ltd. Infosys Technologies Ltd. Larsen & Toubro Ltd. INDONESIA―0.5% PT Bank Rakyat Indonesia IRELAND―0.9% Experian plc Ryanair Holdings plc ADR(1) ISRAEL―0.7% Teva Pharmaceutical Industries Ltd. ADR ITALY―2.1% Saipem SpA JAPAN―14.2% Asahi Glass Co. Ltd. Canon, Inc. Fanuc Ltd. FAST RETAILING CO. LTD. Honda Motor Co. Ltd. HOYA Corp. JGC Corp. Kubota Corp. Mitsubishi Corp. Mitsubishi UFJ Financial Group, Inc. NGK Insulators Ltd. Nidec Corp. Nitori Co. Ltd. Nomura ETF - Nikkei 225 ORIX Corp. Rakuten, Inc. SOFTBANK CORP. Unicharm Corp. LUXEMBOURG―0.8% Millicom International Cellular SA MULTI-NATIONAL―0.3% iShares MSCI Emerging Markets Index Fund NETHERLANDS―2.7% ASML Holding NV Koninklijke KPN NV Unilever NV CVA NORWAY―1.1% DnB NOR ASA(1) International Stock – Schedule of Investments FEBRUARY 28, 2010 (UNAUDITED) Shares Value Yara International ASA PEOPLE'S REPUBLIC OF CHINA―4.0% Baidu, Inc. ADR(1) Ctrip.com International Ltd. ADR(1) Industrial & Commercial Bank of China Ltd. H Shares Mindray Medical International Ltd. ADR NetEase.com, Inc. ADR(1) Tencent Holdings Ltd. ZTE Corp. H Shares RUSSIAN FEDERATION―0.3% Vimpel-Communications ADR SINGAPORE―0.6% United Overseas Bank Ltd. SOUTH KOREA―2.8% Hyundai Motor Co. POSCO Samsung Electronics Co. Ltd. SPAIN―2.2% Banco Santander SA Telefonica SA SWEDEN―4.1% Alfa Laval AB Atlas Copco AB A Shares Autoliv, Inc.(1) Getinge AB B Shares H & M Hennes & Mauritz AB B Shares Volvo AB B Shares SWITZERLAND―10.0% ABB Ltd.(1) Adecco SA Credit Suisse Group AG Kuehne + Nagel International AG Nestle SA Novartis AG(1) Roche Holding AG Sonova Holding AG Swatch Group AG (The) Syngenta AG TAIWAN (REPUBLIC OF CHINA)―1.6% Hon Hai Precision Industry Co. Ltd. Taiwan Semiconductor Manufacturing Co. Ltd. ADR International Stock – Schedule of Investments FEBRUARY 28, 2010 (UNAUDITED) Shares Value Wistron Corp. TURKEY―0.4% Turkiye Garanti Bankasi AS UNITED KINGDOM―21.2% Admiral Group plc Antofagasta plc ARM Holdings plc AstraZeneca plc Autonomy Corp. plc(1) Barclays plc BG Group plc BP plc British Airways plc(1) British American Tobacco plc British Sky Broadcasting Group plc Capita Group plc (The) Carnival plc Compass Group plc GlaxoSmithKline plc HSBC Holdings plc (Hong Kong) Intercontinental Hotels Group plc ITV plc(1) Kingfisher plc Lonmin plc(1) Reckitt Benckiser Group plc Rolls-Royce Group plc(1) Smiths Group plc Standard Chartered plc Tesco plc Tullow Oil plc Vodafone Group plc TOTAL COMMON STOCKS (Cost $61,589,374) TEMPORARY CASH INVESTMENTS — 0.6% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares Repurchase Agreement, Bank of America Securities, LLC, (collateralized by various U.S. Treasury obligations, 8.75%, 5/15/20, valued at $307,300), in a joint trading account at 0.08%, dated 2/26/10, due 3/1/10 (Delivery value $300,002) TOTAL TEMPORARY CASH INVESTMENTS (Cost $399,777) TOTAL INVESTMENT SECURITIES—99.6% (Cost $61,989,151) OTHER ASSETS AND LIABILITIES — 0.4% TOTAL NET ASSETS — 100.0% International Stock – Schedule of Investments FEBRUARY 28, 2010 (UNAUDITED) Market Sector Diversification (as a % of net assets) Financials 18.5% Consumer Discretionary 14.4% Industrials 13.3% Information Technology 10.7% Materials 10.3% Consumer Staples 9.5% Health Care 8.5% Energy 7.3% Telecommunication Services 4.1% Utilities 1.3% Diversified 1.1% Cash and Equivalents* 1.0% * Includestemporary cash investments and other assets and liabilities. Notes to Schedule of Investments ADR - American Depositary Receipt CVA - Certificaten Van Aandelen ETF - Exchange Traded Fund MSCI - Morgan Stanley Capital International Non-income producing. International Stock – Schedule of Investments FEBRUARY 28, 2010 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Security Valuations Securities traded primarily on a principal securities exchange are valued at the last reported sales price, or at the mean of the latest bid and asked prices where no last sales price is available. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official close price. Investments in open-end management investment companies are valued at the reported net asset value. Debt securities not traded on a principal securities exchange are valued through a commercial pricing service or at the mean of the most recent bid and asked prices. Discount notes may be valued through a commercial pricing service or at amortized cost, which approximates fair value. Securities traded on foreign securities exchanges and over-the-counter markets are normally completed before the close of business on days that the New York Stock Exchange (the Exchange) is open and may also take place on days when the Exchange is not open. If an event occurs after the value of a security was established but before the net asset value per share was determined that was likely to materially change the net asset value, that security would be valued as determined in accordance with procedures adopted by the Board of Directors. If the fund determines that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the security’s fair value, such security is valued as determined by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors, if such determination would materially impact a fund’s net asset value. Certain other circumstances may cause the fund to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of actual quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of significant unobservable inputs (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the valuation inputs used to determine the fair value of the fund’s securities as of February 28, 2010: Level 1 Level 2 Level 3 Investment Securities Common Stocks – Temporary Cash Investments – Total Value of Investment Securities – 3. Federal Tax Information As of February 28, 2010, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings International Value Fund February 28, 2010 International Value – Schedule of Investments FEBRUARY 28, 2010 (UNAUDITED) Shares Value COMMON STOCKS—95.2% AUSTRALIA―2.1% Australia & New Zealand Banking Group Ltd. National Australia Bank Ltd. AUSTRIA―0.8% Telekom Austria AG BRAZIL―3.9% Empresa Brasileira de Aeronautica SA ADR Petroleo Brasileiro SA-Petrobras ADR Vale SA Preference Shares ADR FRANCE―12.6% AXA SA Cie Generale des Etablissements Michelin, ClassB Electricite de France SA France Telecom SA GDF Suez Sanofi-Aventis SA Suez Environnement Co. Total SA Vivendi SA GERMANY―9.2% Bayerische Motoren Werke AG Deutsche Post AG E.ON AG Merck KGaA SAP AG Siemens AG ADR HONG KONG―3.6% Cheung Kong Holdings Ltd. China Mobile Ltd. Hutchison Whampoa Ltd. ITALY―0.7% ENI SpA JAPAN―3.2% Mabuchi Motor Co. Ltd. Mitsubishi UFJ Financial Group, Inc. Mitsubishi UFJ Financial Group, Inc. ADR Nintendo Co. Ltd. Sony Corp. NETHERLANDS―6.6% Akzo Nobel NV ING Groep NV CVA(1) Koninklijke Philips Electronics NV Royal Dutch Shell plc B Shares International Value – Schedule of Investments FEBRUARY 28, 2010 (UNAUDITED) Shares Value SBM Offshore NV NORWAY―2.0% Telenor ASA(1) PEOPLE'S REPUBLIC OF CHINA―4.3% China Shenhua Energy Co. Ltd. H Shares China Telecom Corp. Ltd. H Shares Shanghai Electric Group Co. Ltd. H Shares PORTUGAL―0.6% Portugal Telecom SGPS SA RUSSIAN FEDERATION―0.9% OAO Gazprom ADR SINGAPORE―1.4% DBS Group Holdings Ltd. SOUTH KOREA―6.5% Hana Financial Group, Inc. Hyundai Motor Co. KB Financial Group, Inc. Samsung Electronics Co. Ltd. SK Telecom Co. Ltd. ADR SPAIN―6.2% Banco Santander SA Iberdrola SA Repsol YPF SA Telefonica SA ADR SWITZERLAND―8.6% ACE Ltd.(1) Lonza Group AG Nestle SA Novartis AG(1) Roche Holding AG Swiss Reinsurance Co. Ltd. TAIWAN (REPUBLIC OF CHINA)―2.0% Compal Electronics, Inc. Lite-On Technology Corp. Taiwan Semiconductor Manufacturing Co. Ltd. TURKEY―1.2% Turkcell Iletisim Hizmet AS ADR UNITED KINGDOM―18.8% Aviva plc BAE Systems plc BP plc British Airways plc(1) British Sky Broadcasting Group plc Burberry Group plc GlaxoSmithKline plc International Value – Schedule of Investments FEBRUARY 28, 2010 (UNAUDITED) Shares Value HSBC Holdings plc (Hong Kong) Kingfisher plc Marks & Spencer Group plc National Grid plc Pearson plc Rolls-Royce Group plc(1) Unilever plc Vodafone Group plc TOTAL COMMON STOCKS (Cost $23,427,178) TEMPORARY CASH INVESTMENTS — 3.9% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares Repurchase Agreement, Bank of America Securities, LLC, (collateralized by various U.S. Treasury obligations, 8.75%, 5/15/20, valued at $1,024,332), in a joint trading account at 0.08%, dated 2/26/10, due 3/1/10 (Delivery value $1,000,007) TOTAL TEMPORARY CASH INVESTMENTS (Cost $1,052,646) TOTAL INVESTMENT SECURITIES—99.1% (Cost $24,479,824) OTHER ASSETS AND LIABILITIES — 0.9% TOTAL NET ASSETS — 100.0% Market Sector Diversification (as a % of net assets) Financials 17.4% Telecommunication Services 15.7% Consumer Discretionary 11.9% Energy 11.7% Health Care 9.7% Industrials 8.7% Information Technology 8.1% Utilities 7.3% Materials 2.4% Consumer Staples 2.3% Cash and Equivalents* 4.8% * Includestemporary cash investments andother assets and liabilities. Notes to Schedule of Investments ADR - American Depositary Receipt CVA - Certificaten Van Aandelen Non-income producing. International Value – Schedule of Investments FEBRUARY 28, 2010 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Security Valuations Securities traded primarily on a principal securities exchange are valued at the last reported sales price, or at the mean of the latest bid and asked prices where no last sales price is available. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official close price. Investments in open-end management investment companies are valued at the reported net asset value.Debt securities not traded on a principal securities exchange are valued through a commercial pricing service or at the mean of the most recent bid and asked prices. Discount notes may be valued through a commercial pricing service or at amortized cost, which approximates fair value. Securities traded on foreign securities exchanges and over-the-counter markets are normally completed before the close of business on days that the New York Stock Exchange (the Exchange) is open and may also take place on days when the Exchange is not open. If an event occurs after the value of a security was established but before the net asset value per share was determined that was likely to materially change the net asset value, that security would be valued as determined in accordance with procedures adopted by the Board of Directors. If the fund determines that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the security’s fair value, such security is valued as determined by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors, if such determination would materially impact a fund’s net asset value. Certain other circumstances may cause the fund to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of actual quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of significant unobservable inputs (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the valuation inputs used to determine the fair value of the fund’s securitiesas of February 28, 2010: Level 1 Level 2 Level 3 Investment Securities Common Stocks – Temporary Cash Investments – Total Value of Investment Securities – 3. Federal Tax Information As of February 28, 2010, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings NT Emerging Markets Fund February 28, 2010 NT Emerging Markets – Schedule of Investments FEBRUARY 28, 2010 (UNAUDITED) Shares Value COMMON STOCKS—95.8% BRAZIL―15.1% Cia Brasileira de Distribuicao Grupo Pao de Acucar Preference Shares Cia de Bebidas das Americas Preference Shares ADR Fibria Celulose SA(1) Gerdau SA Preference Shares Itau Unibanco Holding SA Preference Shares MRV Engenharia e Participacoes SA Natura Cosmeticos SA PDG Realty SA Empreendimentos e Participacoes Petroleo Brasileiro SA-Petrobras ADR Vale SA Preference Shares CHILE―0.5% Sociedad Quimica y Minera de Chile SA ADR EGYPT―0.5% Orascom Construction Industries HONG KONG―7.2% China Merchants Holdings International Co. Ltd. China Mobile Ltd. ADR China Overseas Land & Investment Ltd. China Resources Gas Group Ltd. CNOOC Ltd. Comba Telecom Systems Holdings Ltd. Fushan International Energy Group Ltd. Ports Design Ltd. Skyworth Digital Holdings Ltd. HUNGARY―1.0% OTP Bank plc(1) INDIA―8.4% Ashok Leyland Ltd. Aurobindo Pharma Ltd. Crompton Greaves Ltd. HDFC Bank Ltd. ICICI Bank Ltd. Infosys Technologies Ltd. JSW Steel Ltd. Mundra Port and Special Economic Zone Ltd. Reliance Industries Ltd. Sterlite Industries India Ltd. Sterlite Industries India Ltd. ADR INDONESIA―3.7% PT Astra International Tbk PT Bank Rakyat Indonesia PT Perusahaan Gas Negara NT Emerging Markets – Schedule of Investments FEBRUARY 28, 2010 (UNAUDITED) Shares Value PT Semen Gresik Persero Tbk ISRAEL―2.1% Israel Chemicals Ltd. Teva Pharmaceutical Industries Ltd. ADR LUXEMBOURG―0.8% Millicom International Cellular SA MALAYSIA―1.7% CIMB Group Holdings Bhd Supermax Corp. Bhd MEXICO―4.4% America Movil SAB de CV, SeriesL ADR Desarrolladora Homex SAB de CV(1) Grupo Financiero Banorte SAB de CV, SeriesO Wal-Mart de Mexico SAB de CV MULTI-NATIONAL―0.5% iShares MSCI Emerging Markets Index Fund PEOPLE'S REPUBLIC OF CHINA―10.2% China Life Insurance Co. Ltd. H Shares China Longyuan Power Group Corp. H Shares(1) China Oilfield Services Ltd. H Shares China Shenhua Energy Co. Ltd. H Shares China Shineway Pharmaceutical Group Ltd. Ctrip.com International Ltd. ADR(1) Industrial & Commercial Bank of China Ltd. H Shares Ping An Insurance Group Co. of China Ltd. H Shares Sinopharm Group Co. H Shares(1) Tencent Holdings Ltd. Zhuzhou CSR Times Electric Co. Ltd. H Shares PERU―0.8% Credicorp Ltd. RUSSIAN FEDERATION―8.3% OAO Gazprom ADR Polyus Gold OJSC ADR Rosneft Oil Co. OJSC GDR Sberbank of Russian Federation Vimpel-Communications ADR Wimm-Bill-Dann Foods OJSC ADR(1) X5 Retail Group NV GDR(1) SOUTH AFRICA―4.9% Aspen Pharmacare Holdings Ltd.(1) Gold Fields Ltd. ADR Kumba Iron Ore Ltd. MTN Group Ltd. Naspers Ltd. N Shares NT Emerging Markets – Schedule of Investments FEBRUARY 28, 2010 (UNAUDITED) Shares Value Shoprite Holdings Ltd. SOUTH KOREA―12.2% Hankook Tire Co. Ltd. Hyundai Motor Co. LG Chem Ltd. LG Electronics, Inc. LG Household & Health Care Ltd. POSCO Samsung Electronics Co. Ltd. Samsung Engineering Co. Ltd. Shinhan Financial Group Co. Ltd. TAIWAN (REPUBLIC OF CHINA)―8.9% Acer, Inc. Hon Hai Precision Industry Co. Ltd. MediaTek, Inc. Prime View International Co. Ltd.(1) Richtek Technology Corp. Taiwan Semiconductor Manufacturing Co. Ltd. Wistron Corp. Young Fast Optoelectronics Co. Ltd. THAILAND―1.9% Banpu PCL CP ALL PCL TURKEY―2.0% Asya Katilim Bankasi AS(1) Turk Hava Yollari AO Turkiye Garanti Bankasi AS UNITED KINGDOM―0.7% Antofagasta plc TOTAL COMMON STOCKS (Cost $46,095,215) TEMPORARY CASH INVESTMENTS — 2.3% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares Repurchase Agreement, Bank of America Securities, LLC, (collateralized by various U.S. Treasury obligations, 8.75%, 5/15/20, valued at $1,434,065), in a joint trading account at 0.08%, dated 2/26/10, due 3/1/10 (Delivery value $1,400,009) TOTAL TEMPORARY CASH INVESTMENTS (Cost $1,465,312) TOTAL INVESTMENT SECURITIES—98.1% (Cost $47,560,527) OTHER ASSETS AND LIABILITIES — 1.9% TOTAL NET ASSETS — 100.0% NT Emerging Markets – Schedule of Investments FEBRUARY 28, 2010 (UNAUDITED) Market Sector Diversification (as a % of net assets) Information Technology 19.6% Financials 16.8% Materials 16.0% Energy 8.2% Consumer Staples 7.9% Consumer Discretionary 7.8% Telecommunication Services 7.3% Health Care 5.0% Industrials 4.7% Utilities 2.0% Diversified 0.5% Cash and Equivalents* 4.2% * Includes temporary cash investments and other assets and liabilities. Notes to Schedule of Investments ADR - American Depositary Receipt GDR - Global Depositary Receipt MSCI - Morgan Stanley Capital International OJSC - Open Joint Stock Company Non-income producing. NT Emerging Markets – Schedule of Investments FEBRUARY 28, 2010 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Security Valuations Securities traded primarily on a principal securities exchange are valued at the last reported sales price, or at the mean of the latest bid and asked prices where no last sales price is available. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official close price. Investments in open-end management investment companies are valued at the reported net asset value. Debt securities not traded on a principal securities exchange are valued through a commercial pricing service or at the mean of the most recent bid and asked prices. Discount notes may be valued through a commercial pricing service or at amortized cost, which approximates fair value. Securities traded on foreign securities exchanges and over-the-counter markets are normally completed before the close of business on days that the New York Stock Exchange (the Exchange) is open and may also take place on days when the Exchange is not open. If an event occurs after the value of a security was established but before the net asset value per share was determined that was likely to materially change the net asset value, that security would be valued as determined in accordance with procedures adopted by the Board of Directors. If the fund determines that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the security’s fair value, such security is valued as determined by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors, if such determination would materially impact a fund’s net asset value. Certain other circumstances may cause the fund to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of actual quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similarsecurities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of significant unobservable inputs (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the valuation inputs used to determine the fair value of the fund’s securities as of February 28, 2010: Level 1 Level 2 Level 3 Investment Securities Common Stocks – Temporary Cash Investments – Total Value of Investment Securities – 3. Federal Tax Information As of February 28, 2010, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings NT International Growth Fund February 28, 2010 NT International Growth – Schedule of Investments FEBRUARY 28, 2010 (UNAUDITED) Shares Value COMMON STOCKS—97.3% AUSTRALIA―4.4% BHP Billiton Ltd. $ 4,513,285 Commonwealth Bank of Australia QBE Insurance Group Ltd. Wesfarmers Ltd. BELGIUM―1.5% Anheuser-Busch InBev NV KBC Groep NV(1) BRAZIL―3.7% Banco Santander Brasil SA ADR BM&FBOVESPA SA Itau Unibanco Holding SA Preference Shares Petroleo Brasileiro SA-Petrobras ADR Vale SA Preference Shares CANADA―1.2% Canadian National Railway Co. EnCana Corp. CZECH REPUBLIC―0.6% CEZ AS DENMARK―1.5% Novo Nordisk A/S B Shares FINLAND―0.6% Fortum Oyj FRANCE―7.2% Air Liquide SA BNP Paribas Danone SA JC Decaux SA(1) Legrand SA LVMH Moet Hennessy Louis Vuitton SA Pernod-Ricard SA Total SA Vallourec SA GERMANY―3.5% BASF SE Daimler AG Fresenius Medical Care AG & Co. KGaA HeidelbergCement AG Metro AG HONG KONG―1.4% CNOOC Ltd. NT International Growth – Schedule of Investments FEBRUARY 28, 2010 (UNAUDITED) Shares Value Li & Fung Ltd. $ 2,055,642 INDIA―1.5% Housing Development Finance Corp. Ltd. Infosys Technologies Ltd. Larsen & Toubro Ltd. State Bank of India Ltd. INDONESIA―0.5% PT Bank Rakyat Indonesia IRELAND―1.5% Experian plc Ryanair Holdings plc ADR(1) ISRAEL―0.5% Teva Pharmaceutical Industries Ltd. ADR ITALY―1.9% Saipem SpA UniCredit SpA(1) JAPAN―14.5% Asahi Glass Co. Ltd. Canon, Inc. Fanuc Ltd. FAST RETAILING CO. LTD. Honda Motor Co. Ltd. HOYA Corp. JGC Corp. Kubota Corp. Mitsubishi Corp. Mitsubishi UFJ Financial Group, Inc. Nidec Corp. Nitori Co. Ltd. ORIX Corp. Rakuten, Inc. SMC Corp. SOFTBANK CORP. Unicharm Corp. LUXEMBOURG―1.0% Millicom International Cellular SA MEXICO―0.2% Grupo Financiero Banorte SAB de CV, SeriesO NETHERLANDS―3.7% Akzo Nobel NV ASML Holding NV Koninklijke KPN NV Unilever NV CVA NORWAY―1.7% DnB NOR ASA(1) Statoil ASA NT International Growth – Schedule of Investments FEBRUARY 28, 2010 (UNAUDITED) Shares Value Yara International ASA PEOPLE'S REPUBLIC OF CHINA―3.8% Baidu, Inc. ADR(1) Ctrip.com International Ltd. ADR(1) Industrial & Commercial Bank of China Ltd. H Shares Mindray Medical International Ltd. ADR NetEase.com, Inc. ADR(1) Tencent Holdings Ltd. ZTE Corp. H Shares POLAND―0.9% Powszechna Kasa Oszczednosci Bank Polski SA RUSSIAN FEDERATION―0.3% Vimpel-Communications ADR SINGAPORE―0.3% United Overseas Bank Ltd. SOUTH KOREA―1.7% Hyundai Motor Co. POSCO Samsung Electronics Co. Ltd. SPAIN―1.5% Banco Santander SA Inditex SA SWEDEN―4.0% Alfa Laval AB Atlas Copco AB A Shares Autoliv, Inc.(1) Getinge AB B Shares Volvo AB B Shares SWITZERLAND―10.1% ABB Ltd.(1) Adecco SA Credit Suisse Group AG Holcim Ltd.(1) Kuehne + Nagel International AG Nestle SA Novartis AG(1) Roche Holding AG Sonova Holding AG Swatch Group AG (The) Syngenta AG Zurich Financial Services AG TAIWAN (REPUBLIC OF CHINA)―2.2% Hon Hai Precision Industry Co. Ltd. Nan Ya Printed Circuit Board Corp. Taiwan Semiconductor Manufacturing Co. Ltd. NT International Growth – Schedule of Investments FEBRUARY 28, 2010 (UNAUDITED) Shares Value Wistron Corp. TURKEY―0.2% Turkiye Garanti Bankasi AS UNITED KINGDOM―19.7% Admiral Group plc Antofagasta plc ARM Holdings plc Autonomy Corp. plc(1) Barclays plc BG Group plc BP plc British Airways plc(1) British Sky Broadcasting Group plc Capita Group plc (The) Carnival plc Compass Group plc GlaxoSmithKline plc HSBC Holdings plc (Hong Kong) Intercontinental Hotels Group plc ITV plc(1) Kingfisher plc Lonmin plc(1) Reckitt Benckiser Group plc Rolls-Royce Group plc(1) Smiths Group plc Standard Chartered plc Tesco plc Tullow Oil plc Vodafone Group plc TOTAL COMMON STOCKS (Cost $154,582,552) TEMPORARY CASH INVESTMENTS — 1.3% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares Repurchase Agreement, Bank of America Securities, LLC, (collateralized by various U.S. Treasury obligations, 8.75%, 5/15/20, valued at $2,458,396), in a joint trading account at 0.08%, dated 2/26/10, due 3/1/10 (Delivery value $2,400,016) TOTAL TEMPORARY CASH INVESTMENTS (Cost $2,432,979) TOTAL INVESTMENT SECURITIES—98.6% (Cost $157,015,531) OTHER ASSETS AND LIABILITIES — 1.4% TOTAL NET ASSETS — 100.0% NT International Growth – Schedule of Investments FEBRUARY 28, 2010 (UNAUDITED) Market Sector Diversification (as a % of net assets) Financials 16.9% Industrials 15.5% Consumer Discretionary 14.9% Information Technology 10.8% Materials 9.7% Consumer Staples 9.5% Health Care 8.0% Energy 7.5% Telecommunication Services 3.3% Utilities 1.2% Cash and Equivalents* 2.7% * Includes temporary cash investments and other assets and liabilities. Notes to Schedule of Investments ADR - American Depositary Receipt CVA - Certificaten Van Aandelen Non-income producing. NT International Growth – Schedule of Investments FEBRUARY 28, 2010 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Security Valuations Securities traded primarily on a principal securities exchange are valued at the last reported sales price, or at the mean of the latest bid and asked prices where no last sales price is available. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official close price. Investments in open-end management investment companies are valued at the reported net asset value. Debt securities not traded on a principal securities exchange are valued through a commercial pricing service or at the mean of the most recent bid and asked prices. Discount notes may be valued through a commercial pricing service or at amortized cost, which approximates fair value. Securities traded on foreign securities exchanges and over-the-counter markets are normally completed before the close of business on days that the New York Stock Exchange (the Exchange) is open and may also take place on days when the Exchange is not open. If an event occurs after the value of a security was established but before the net asset value per share was determined that was likely to materially change the net asset value, that security would be valued as determined in accordance with procedures adopted by the Board of Directors. If the fund determines that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the security’s fair value, such security is valued as determined by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors, if such determination would materially impact a fund’s net asset value. Certain other circumstances may cause the fund to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of actual quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of significant unobservable inputs (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not an indication of the risks associated with investing in these securities. The following is a summary of the valuation inputs used to determine the fair value of the fund’s securities as ofFebruary 28, 2010: Level 1 Level 2 Level 3 Investment Securities Common Stocks – Temporary Cash Investments – Total Value of Investment Securities – 3. Federal Tax Information As of February 28, 2010, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. ITEM 2.CONTROLS AND PROCEDURES. (a) The registrant’s principal executive officer and principal financial officer have concluded that the registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940) are effective based on their evaluation of these controls and procedures as of a date within 90 days of the filing date of this report. (b) There were no changes in the registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) that occurred during the registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. ITEM 3.EXHIBITS. Separate certifications by the registrant’s principal executive officer and principal financial officer, pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 and Rule 30a-2(a) under the Investment Company Act of 1940, are filed and attached hereto as Exhibit 99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: AMERICAN CENTURY WORLD MUTUAL FUNDS, INC. By: /s/ Jonathan S. Thomas Name: Jonathan S. Thomas Title: President Date: April 28, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Jonathan S. Thomas Name: Jonathan S. Thomas Title: President (principal executive officer) Date: April 28, 2010 By: /s/ Robert J. Leach Name: Robert J. Leach Title: Vice President, Treasurer, and Chief Financial Officer (principal financial officer) Date: April 28, 2010
